DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This Non-Final Office action addresses U.S. reissue application No. 16/950,754 (“754 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Nov. 17, 2020 (“754 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 754 Reissue Application is a reissue application of U.S. Patent No. 9,398,294 (“294 Patent”) titled “Audio Or Video Encoder, Audio Or Video Decoder And Related Methods For Processing Multi-channel Audio Or Video Signals Using A Variable Prediction Direction.”   The application for the 294 Patent was filed on Oct. 5, 2012 and assigned by the Office US patent application number 13/645,707 (“707 Application”) and issued on Jul. 19, 2016 with claims 1-19 (“Originally Patented Claims”).   Because the instant reissue application is filed more than two years after the 294 Patent is issued, no broadening is permitted.  See MPEP 1412.03.

II. OTHER PROCEEDINGS
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 294 Patent itself and its prosecution history, the Examiner finds that she cannot locate any ongoing proceeding before the Office or current ongoing litigation.  
Also based upon the Examiner's independent review of the 294 Patent itself and the prosecution history, the Examiner finds that she cannot locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction
III. PRIORITY CLAIMS
Based upon a review of the instant reissue application and 294 Patent, the Examiner finds that the instant reissue application is a reissue of US Patent 9,398,294 filed as 13/645,707 which is a  continuation of application PCT/EP2011/052354, filed on Feb. 17, 2011 which claims priority to provisional application 61/323,683, filed on Apr. 13, 2010.
The instant reissue application does not claim any foreign priority. 
Because the effective filing date of the instant application is not on or after March 16, 2013, the present application is being examined under the pre-AIA  first to invent provisions. 
The Examiner has reviewed the provisional application 61,323/683 and could not find sufficient support for the pending claims in the provisional application 61/323,683.  For example, the limitations of “first calculation rule,” “second calculation rule” based on a prediction direction indicator to calculating the decoded multi-channel signal in independent claims 20 and 23-24 are not sufficiently disclosed in the provisional application 61/323,683.  Therefore the effective filing date of the pending claims is Feb. 17, 2011.

IV. PRELIMINARY AMENDMENT
The 754 Reissue Application contains a preliminary amendment (“754 Preliminary Amendment”).  The 754 Preliminary Amendment contained, among other things, “REMARKS” (“2020 Remarks”), an IDS (“2020 IDS”),  a “Reissue Application Declaration by Assignee” (“2020 Reissue Dec”), “AMENDMENTS TO THE SPECIFICATION” (“2020 Specification Amendment”) and “AMENDMENTS TO THE CLAIMS” (“2020 Claim Amendment”).   The 2020 Claim Amendment added new claims 20-24 and canceled claims 1-19.  

V. STATUS OF CLAIMS
	In light of the above: 
Claims 20-24 are currently pending (“Pending Claims”).
Claims 20-24 are currently examined (“Examined Claims”).
Claims 1-19 are canceled.
	Regarding the Examined Claims and as a result of this Office action:
Claims 20-22 are rejected.
Claims 23-24 are objected to for insufficient explanation of support and otherwise are allowable.

VI. SPECIFICATION
37 CFR 1.177 states:
(a) The Office may reissue a patent as multiple reissue patents. If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date. The Office may correct by certificate of correction under § 1.322 any reissue patent resulting from an application to which this paragraph applies that does not contain the required notice.


	The Examiner finds that there are at least seven reissue applications filed for the 294 Patent, i.e., 16/950,658, 16/950,679, 16/950,696, 16/950,718, 16/950,738, 16/950,754, and 16/950,757.  The specification is objected to because the specification and the 2020 Specification Amendment fails to identify each of the reissue applications by relationship, application number and filing date.  The 2020 Specification Amendment need to be updated with the application numbers of all the reissue applications filed for the 294 Patent, the relationship of each of the reissue applications and the filing dates.

VII. STATEMENT UNDER 37 CFR 3.73(c)
	The statement under 37 CFR 3.73(c) is objected to because the patent number is not shown.  Applicant instead has the instant reissue application number in the statement.  However it is the patent number, i.e., 9,398,294, that should be in the statement because it is this patent that the Applicant should show ownership so that a reissue application of this patent can be filed.  Correction is required.

VIII. CLAIM INTERPRETATION
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
decoder n. l. A device or program routine that converts coded data back to its original form. This can mean changing unreadable or encrypted codes into readable text or changing one code to another, although the latter type of decoding is usually referred to as conversion. Microsoft Computer Dictionary, Fifth Edition, Microsoft Press, 2002.
encoder n. 1. In general, any hardware or software that encodes information—that is, converts the information to a particular form or format. For example, the Windows Media Encoder converts audio and video to a form that can be streamed to clients over a network. 2. In reference to MP3 digital audio in particular, technology that converts a WAV audio file into an MP3 file. An MP3 encoder compresses a sound file to a much smaller size, about one-twelfth as large as the original, without a perceptible drop in quality. Also called: MP3 encoder. See also MP3, WAV. Compare rip, ripper. Microsoft Computer Dictionary, Fifth Edition, Microsoft Press, 2002.

C.  	35 U.S.C. § 112 6th Paragraph (§ 112 ¶ 6)
A second exception to BRI is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 ¶ 6 paragraph. See MPEP § 2181 et seq.  To invoke 35 U.S.C. § 112 ¶ 6 paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 (I).  The following phrases will be analyzed to determine if the claimed phrases invoke §§ 112 ¶ 6 paragraph.  If a phrase invokes § 112 ¶ 6 paragraph, the corresponding structure or materials will also be determined.
	For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B).
The Examiner has reviewed the Examined claims of the instant application and concludes that based on the three Prong analysis set forth in MPEP§ 2181 (I), the following limitations or functional phrases of the pending claims invokes § 112 ¶ 6 paragraph.  

(1)   Functional Phrase #1
a signal decoder for decoding the encoded first combination signal to acquire a decoded first combination signal, and for decoding the encoded residual signal to acquire a decoded residual signal.

--“Functional Phrase #1” or “FP#1” as recited in e.g. claim 20.

The claimed functions of FP#1 is:
decoding the encoded first combination signal to acquire a decoded first combination signal and decoding the encoded residual signal to acquire a decoded residual signal.

--“Claim Functions of FP#1” or “Functions of FP#1.”

i. 	3-Prong Analysis:  Prong (A)
In accordance with Prong (A), the MPEP states:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A) (emphasis added).
As an initial matter, the Examiner finds that Functional Phrase #1 does not use the term “means.”  Therefore, the issue arising under Invocation Prong (A) then becomes whether or not FP#1, including the claimed “signal decoder” is a generic placeholder for “means.”
In assessing whether or not FP#1 invokes § 112 ¶ 6, the Examiner must not only consider the introductory phrase “signal decoder,” but the entire FP#1.  “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘signal decoder' ) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
Second, the Examiner has reviewed the original specification and drawings as set forth in the 707 Application or the 754 Reissue Application, general and subject matter specific dictionaries, and the prior art now of record to determine if FP#1 provides a description sufficient to inform one of ordinary skill in this particular art that FP#1 denotes a particular structure.
Third, the Examiner finds that “signal decoder” may denote structure.  However, the claimed “signal decoder” as set forth in FP#1 has a particular configuration (i.e. it is “configured to execute instructions [and perform the claimed functions]”). In light of the claimed ‘configuration,'  the Examiner concludes that the claimed “signal decoder” is not a generic computer processor or a general purpose computer but a particular processor requiring special programming since the two claimed “decoding …” functions as set forth in FP#1 cannot be performed by a general purpose processor or computer.
In light of the above, the Examiner concludes that the phrase “signal decoder for decoding …” is a generic placeholder.  Because “signal decoder” is merely a generic placeholder, the Examiner concludes that Functional Phrase #1 meets invocation Prong (A).

ii.	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....
MPEP § 2181 I. — Prong (B).
Based upon a review of claim 20, the Examiner finds that the function associated with Functional Phrase #1 is: Functions of FP#1.
Because Functional Phrase #1 includes the function expressly noted above, the Examiner concludes that Functional Phrase #1 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within Functional Phrase #1 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of Functional Phrase #1, the Examiner finds that Functional Phrase #1 does not contain sufficient structure for performing the entire Functions of FP#1.  See also Williamson v. Citrix Online, LLC, 115 USPQ2d 1105 (Fed. Cir. 2015).
Because Functional Phrase #1 does not contain sufficient structure for performing the entire claimed function(s), the Examiner concludes that Functional Phrase #1 meets invocation Prong (C).
Because Functional Phrase #1 meets the three prong analysis as set forth in MPEP §2181 I, the Examiner concludes that Functional Phrase #1 invokes 35 U.S.C. §112, 6th paragraph.

iv. 	Corresponding Structure or Materials
“The step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 4936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).
“Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 4939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
Based upon a review of the 754 Reissue application itself, the Examiner concludes that the corresponding structure for FP#1 appears to be illustrated as 110 in Fig. 1 which comprises a CPU or a processor performing entropy decoding such as Huffman decoding or arithmetic decoding and/or de-quantization as described in col. 8, lines 35-41 of the 294 Patent.  (“Depending on the encoding processing on an audio encoder side, the signal decoder may comprise an entropy-decoder such as a Huffman decoder, an arithmetic decoder or any other entropy-decoder and a subsequently connected dequantization stage for performing a dequantization operation matching with a quantizer operation in an associated audio encoder.”)  
(2)   Functional Phrase #2
a decoder calculator for calculating a decoded multi-channel signal comprising a decoded first channel signal, and a decoded second channel signal using the decoded residual signal, the prediction information, the decoded first combination signal and a prediction direction indicator indicating a prediction direction associated with the decoded prediction residual signal, so that the decoded first channel signal and the decoded second channel signal are at least approximations of a first channel signal and a second channel signal of a multi-channel signal, 
wherein the decoder calculator is configured for using a first calculation rule for calculating the decoded multi-channel signal in case of a first state of the prediction direction indicator and for using a second different calculation rule for calculating the decoded multi-channel signal in case of a second different state of the prediction direction indicator, 
wherein the prediction information comprises an imaginary factor different from zero, wherein a predictor is configured for estimating an imaginary part of the decoded first combination signal using a real-valued part of the decoded first combination signal, 
wherein a predictor is configured for multiplying the imaginary part of the decoded first combination signal by the imaginary factor of the prediction information to acquire a second part of the prediction signal; and 
wherein a combination signal calculator is configured for linearly combining the first part of the prediction signal and the second part of the prediction signal and the decoded residual signal to acquire a second combination signal.

--“Functional Phrase #2” or “FP#2” as recited in e.g. claim 20.

The claimed functions of FP#2 is:
calculating a decoded multi-channel signal comprising a decoded first channel signal, and a decoded second channel signal using the decoded residual signal, the prediction information, the decoded first combination signal and a prediction direction indicator indicating a prediction direction associated with the decoded prediction residual signal, so that the decoded first channel signal and the decoded second channel signal are at least approximations of a first channel signal and a second channel signal of a multi-channel signal, 
wherein the decoder calculator is configured for using a first calculation rule for calculating the decoded multi-channel signal in case of a first state of the prediction direction indicator and for using a second different calculation rule for calculating the decoded multi-channel signal in case of a second different state of the prediction direction indicator, 
wherein the prediction information comprises an imaginary factor different from zero, wherein a predictor is configured for estimating an imaginary part of the decoded first combination signal using a real-valued part of the decoded first combination signal, 
wherein a predictor is configured for multiplying the imaginary part of the decoded first combination signal by the imaginary factor of the prediction information to acquire a second part of the prediction signal; and 
wherein a combination signal calculator is configured for linearly combining the first part of the prediction signal and the second part of the prediction signal and the decoded residual signal to acquire a second combination signal.

--“Claim Functions of FP#2” or “Functions of FP#2.”

i-iii.	3-Prong Analysis: Prongs (A)-(C)
	Three throng analysis similar to that for FP#1 is performed for FP#2 and the Examiner concludes that FP#2 also invokes § 112 ¶ 6 paragraph.

iv. 	Corresponding Structure or Materials
Based upon a review of the 754 Reissue application itself, the Examiner concludes that the corresponding structure for FP#2 appears to be comprised of a CPU or a processor performing the algorithm of as illustrated in as 116 in Fig. 1 and described in association with Figs. 4A-4C, 11B and 13C-13D and described in col. 9, lines 19-61, col. 10, lines 14-41 and col. 28, line 66-col. 29, line 22 of the 294 Patent. 


    PNG
    media_image1.png
    453
    596
    media_image1.png
    Greyscale

-Fig. 11B of the 294 Patent.

    PNG
    media_image2.png
    353
    461
    media_image2.png
    Greyscale

-Fig. 13C and Fig. 13D of the 294 Patent.

 (3)   Functional Phrase #3
a spectral-time converter for generating a time-domain first channel signal and a time-domain second channel signal using a spectral-time conversion algorithm matched to the time-spectral conversion algorithm.

--“Functional Phrase #3” or “FP#3” as recited in e.g. claim 22.

The claimed functions of FP#3 is:
generating a time-domain first channel signal and a time-domain second channel signal using a spectral-time conversion algorithm matched to the time-spectral conversion algorithm.

--“Claim Functions of FP#3” or “Functions of FP#3.”

i-iii.	3-Prong Analysis: Prongs (A)-(C)
	Three throng analysis similar to that for FP#1 is performed for FP#3 and the Examiner concludes that FP#3 also invokes § 112 ¶ 6  paragraph.

iv. 	Corresponding Structure or Materials
Based upon a review of the 658 Reissue application itself, the Examiner concludes that the corresponding structure for FP#3 appears to be comprised of a CPU or a processor performing inverse MDCT, DCT, an FFT where only the real part is used or MDST algorithms as described in col. 5, lines 28-36, col. 13, lines 2-8, col. 17, lines 25-30 of the 294 Patent.

(4)   Functional Phrase #4
an overlap/add processor for conducting an overlap-add processing for the time-domain first channel signal and for the time-domain second channel signal to acquire an aliasing-free first time-domain signal and an aliasing-free second time-domain signal.
 
--“Functional Phrase #4” or “FP#4” as recited in e.g. claim 22.

The claimed functions of FP#4 is:
conducting an overlap-add processing for the time-domain first channel signal and for the time-domain second channel signal to acquire an aliasing-free first time-domain signal and an aliasing-free second time-domain signal.

--“Claim Functions of FP#4” or “Functions of FP#4.”

i-iii.	3-Prong Analysis: Prongs (A)-(C)
	Three throng analysis similar to that for FP#1 is performed for FP#4 and the Examiner concludes that FP#4 also invokes § 112 ¶ 6  paragraph.

iv. 	Corresponding Structure or Materials
Based upon a review of the 754 Reissue application itself, the Examiner concludes that the corresponding structure for FP#4 appears to be illustrated as 522 in Fig. 8B and comprised of a CPU or a processor performing the algorithm as described in col. 17, lines 54-64 of the 294 Patent (“...applies a 50% overlap between two subsequent frames and, then, performs a sample by sample addition so that a 2048 samples block finally results in 1024 new samples of the aliasing free output signal.”).

 (5)   Functional Phrase #5
using a first calculation rule for calculating the decoded multi-channel signal in case of a first state of the prediction direction indicator and using a second different calculation rule for calculating the decoded multi-channel signal in case of a second different state of the prediction direction indicator.

--“Functional Phrase #5” or “FP#5” as recited in e.g. claims 23-24.

The claimed functions of FP#5 is:
calculating the decoded multi-channel signal in case of a first state of the prediction direction indicator and using a second different calculation rule for calculating the decoded multi-channel signal in case of a second different state of the prediction direction indicator.

--“Claim Functions of FP#5” or “Functions of FP#5.”

i-iii.	3-Prong Analysis: Prongs (A)-(C)
	Three throng analysis similar to that for FP#1 is performed for FP#5 and the Examiner concludes that FP#5 also invokes § 112 ¶ 6  paragraph.

iv. 	Corresponding Structure or Materials
Based upon a review of the 754 Reissue application itself, the Examiner concludes that the corresponding structure for FP#5 appears to be comprised of a CPU or a processor performing the algorithm illustrated in Figs. 4A-4C, 11B and 13A-13D and described in col. 9, lines 19-61, col. 10, lines 14-41 and col. 28, line 66-col. 29, line 22 of the 294 Patent.

(6)   Dependent claims
Dependent claims 21-22 of claim 20 also invoke § 112 ¶ 6 because sufficient structures are not provided in these claims for the functional phrases identified above.


(7)  How To Prevent FP#1-#5  From Invoking § 112 ¶ 6
If Applicant does not intend to have the claim limitations invoke § 112 ¶ 6, Applicant may amend claims so that it will clearly not invoke § 112 ¶ 6.
Moreover, if Applicant believes FP#1-#5 has a structural meaning known to a person of ordinary skill in this particular art, Applicant should in their next appropriately filed response, expressly state on the record that FP#1-#5 has a structural meaning known to a person of ordinary skill in this particular art and provide appropriate evidence in support thereof (e.g. a prior art U.S. patent). 
Additionally, in order to show that FP#1-#5 does not meet 3 Prong Analysis: Invocation Prong (C), Applicant must also state on the record and provide evidence in support thereof that the claimed structure (whatever it is) can perform the entire function for the respective phrase.
Applicant is reminded that should Applicant amend a claimed phrase so that a claimed phrase does not invoke § 112 ¶ 6 or successfully argue that a claimed phrase does not invoke § 112 ¶ 6, elements from the specification (including any algorithms) will not be read into the claims. “This court [the Federal Circuit] has repeatedly and clearly held that it will not read unstated limitations into claim language.”  Northern Telecom Ltd. v. Samsung Elecs. Co., 215 F.3d 1281, 1290 (Fed. Cir. 2000).

IX.  CLAIM OBJECTION
A. 	Explanation of support
CFR 1.173(c) states:
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status ( i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.

Claims 20-24 are objected to because there is no sufficient explanation of the support of the new claims 20-24 in the disclosure of the 294 Patent for the new claims.  Applicant points to claim 9 of the original patented claims and the whole disclosure as support (2020 Remarks, p. 8)
but support should be specifically provided as to which section or columns and lines in the specification or disclosure of the 294 Patent.
Appropriate correction is required.

X. CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites, among other things, 
wherein a predictor is configured for estimating an imaginary part of the decoded first combination signal using a real-valued part of the decoded first combination signal, 
wherein a predictor is configured for multiplying the imaginary part of the decoded first combination signal by the imaginary factor of the prediction information to acquire a second part of the prediction signal; and 
wherein a combination signal calculator is configured for linearly combining the first part of the prediction signal and the second part of the prediction signal and the decoded residual signal to acquire a second combination signal.

	However, it is not clear which component the above “wherein” refers to.  Further, it is not clear whether the predictor and the combination signal calculator are part of the decoder calculator.  In other words, the metes and bounds of the decoder calculator is not clear.  Even further, it is not clear whether there is one predictor or two predictors.  Because these reasons, the claims are indefinite. Therefore claim 20 is rejected.  Dependent claims of claim 20, i.e., claims 21-22, are also rejected.


XI. ALLOWABLE SUBJECT MATTER
Claims 20-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 23-24 are allowed.  The following is an examiner’s statement of reasons for allowance: 

A. 	Claims 20-22
FP#1-FP#2 in claim 2 invoke § 112 ¶ 6.  Prior art including Novell (US Patent Pub 2011/0224994)  and Moriya (US Patent Pub 2009/0190693) fail to disclose the corresponding structure associated with at least FP#2.  The corresponding structure associated with at least FP#2 is the algorithm illustrated in Figs. 4A-4C, 11B and 13A-13D and described in col. 9, lines 19-61, col. 10, lines 14-41 and col. 28, line 66-col. 29, line 22 of the 294 Patent, specifically, the algorithm of “wherein the first calculation rule comprises the calculation of a side signal from the decoded first combination signal and the decoded residual signal, or wherein the decoded first combination signal comprises a side signal, and wherein the second calculation rule comprises the calculation of a mid signal from the decoded first combination signal and the decoded residual signal” based on the formula described in Fig. 13C.  

B. 	Claims 23-24
FP#4 in claims 23-24 invokes § 112 ¶ 6.  Prior art including  Novell and Moriya fail to disclose the structure associated with at least FP#4, i.e., the algorithm illustrated in Figs. 4A-4C, 11B and 13A-13D and described in col. 9, lines 19-61, col. 10, lines 14-41 and col. 28, line 66-col. 29, line 22 of the 294 Patent, specifically, the algorithm of “wherein the first calculation rule comprises the calculation of a side signal from the decoded first combination signal and the decoded residual signal, or wherein the decoded first combination signal comprises a side signal, and wherein the second calculation rule comprises the calculation of a mid signal from the decoded first combination signal and the decoded residual signal” based on the formula described in Fig. 13C.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

XII. CONCLUSION
A.	Reissue Application Reminders
Disclosure of other proceedings.  Applicants are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

B.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicants are respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicants decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with § 112 ¶ 1.
Independent of the requirements § 112 ¶ 1, Applicants are also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicants amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicants choose to amend the specification, Applicants are reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicants have any questions on this matter, Applicants are encouraged to contact the Examiner via the telephone number listed below.


C.	 Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The Examiner can normally be reached on Monday-Thursday 8:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 718-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 718-272-1000.


/Yuzhen Ge/
Primary Examiner, Art Unit 3992























Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the instant patent, or in the prior art.